Computershare Trust Company of Canada / Computershare Investor Services Inc. Date: 24/03/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 23/04/2010 Record Date for Voting (if applicable) : 23/04/2010 Beneficial Ownership Determination Date : 23/04/2010 Meeting Date : 31/05/2010 Meeting Location (if available) : InterContinental Toronto Centre, Ontario Room, 225 Front Street West, Toronto, Ontario M5V 2X3 Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 23/04/2010 Record Date for Voting (if applicable) : 23/04/2010 Beneficial Ownership Determination Date : 23/04/2010 Meeting Date : 31/05/2010 Meeting Location (if available) : InterContinental Toronto Centre, Ontario Room, 225 Front Street West, Toronto, Ontario M5V 2X3 Voting Security Details: Description CUSIP Number ISIN COMMON 780911103 CA7809111031 Description CUSIP Number ISIN COMMON 780911103 CA7809111031 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for RUBICON MINERALS CORPORATION
